Exhibit (iii) FIDELITY BOND ANALYSIS SHEET Sum of Gross Assets Stand-Alone Series Amount of at 8/31/11 Gross Assets Bond Required (in millions (in millions (in thousands 000,000 omitted) 000,000 omitted) 000 omitted) Asian Small Companies Portfolio 85.4 450 Boston Income Portfolio 3,255.5 2100 Global Dividend Income Portfolio 411.3 750 Eaton Vance California Municipal Income Trust 147.8 525 Eaton Vance Enhanced Equity Income Fund 486.3 750 Eaton Vance Enhanced Equity Income Fund II 576.8 900 Eaton Vance California Municipal Bond Fund 443.2 750 Eaton Vance California Municipal Bond Fund II 77.9 450 Eaton Vance Massachusetts Municipal Bond Fund 39.9 350 Eaton Vance Michigan Municipal Bond Fund 34.2 300 Eaton Vance Municipal Bond Fund 1,443.9 1250 Eaton Vance Municipal Bond Fund II 204.4 600 Eaton Vance New Jersey Municipal Bond Fund 56.2 400 Eaton Vance New York Municipal Bond Fund 347.2 750 Eaton Vance New York Municipal Bond Fund II 54.6 400 Eaton Vance Ohio Municipal Bond Fund 48.2 350 Eaton Vance Pennsylvania Municipal Bond Fund 64.0 400 Eaton Vance Limited Duration Income Fund 2,691.0 1900 Eaton Vance Massachusetts Municipal Income Trust 59.4 400 Eaton Vance Michigan Municipal Income Trust 45.6 350 Eaton Vance Municipal Income Trust 411.5 750 Eaton Vance National Municipal Opportunities Trust 357.2 750 Eaton Vance New Jersey Municipal Income Trust 98.8 450 Eaton Vance New York Municipal Income Trust 116.6 525 Eaton Vance Ohio Municipal Income Trust 61.5 400 Eaton Vance Pennsylvania Municipal Income Trust 58.8 400 Eaton Vance Risk-Managed Diversified Equity Income Fund 954.5 1000 Eaton Vance Short Duration Diversified Income Fund 337.4 750 Eaton Vance Senior Floating-Rate Trust 779.2 1000 Eaton Vance Senior Income Trust 394.4 750 Eaton Vance Tax-Advantaged Dividend Income Fund 1,668.8 1500 Eaton Vance Floating-Rate Income Trust 880.4 1000 Eaton Vance Tax-Advantaged Bond and Option Strategies Fund 188.8 600 Eaton Vance Tax-Advantaged Global Dividend Income Fund 1,532.7 1500 Eaton Vance Tax-Advantaged Global Dividend Opportunities Fund 423.6 750 Eaton Vance Parametric Tax-Managed Emerging Markets Fund 2,609.2 1900 Eaton Vance Tax-Managed Buy-Write Income Fund 332.5 750 Eaton Vance Tax-Managed Buy-Write Opportunities Fund 824.4 1000 Eaton Vance Tax-Managed Diversified Equity Income Fund 1,621.2 1500 Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund 1,309.6 1250 Eaton Vance Tax-Managed Global Diversified Equity Income Fund 3,081.2 2100 Emerging Markets Local Income Portfolio 877.7 1000 Floating Rate Portfolio 9,707.5 2500 Global Macro Absolute Return Advantage Portfolio 1,048.1 1250 Global Opportunities Portfolio 515.7 900 Government Obligations Portfolio 1,065.2 1250 Greater China Growth Portfolio 189.7 600 Inflation-Linked Securities Portfolio 45.3 350 Multi-Cap Growth Portfolio 159.6 600 High Income Opportunities Portfolio 861.5 1000 International Income Portfolio 205.6 600 Investment Grade Income Portfolio 137.9 525 Short-Term U.S. Government Portfolio 438.0 750 Large-Cap Core Research Portfolio 210.6 600 Large-Cap Growth Portfolio 193.8 600 Focused Growth Portfolio 106.9 525 Large-Cap Value Portfolio 13,916.6 2500 MSAR Completion Portfolio 353.9 750 Senior Debt Portfolio 2,198.6 1700 Small-Cap Portfolio 182.7 600 SMID-Cap Portfolio 1,411.1 1250 Greater India Portfolio 522.2 900 Special Equities Portfolio 64.5 400 Global Macro Portfolio 8,482.4 2500 Tax-Managed Growth Portfolio 8,156.0 2500 Tax-Managed International Equity Portfolio 117.0 525 Tax-Managed Multi-Cap Growth Portfolio 104.6 525 Tax-Managed Small-Cap Portfolio 171.8 600 Tax-Managed Small-Cap Value Portfolio 70.2 400 Tax-Managed Value Portfolio 1,468.5 1250 Dividend Builder Portfolio 1,139.4 1250 Worldwide Health Sciences Portfolio 1,025.5 1250 Eaton Vance Focused Growth Opportunities Fund 22.7 Eaton Vance Focused Value Opportunities Fund 23.4 Eaton Vance Richard Bernstein Multi-Market Equity Strategy Fund 417.4 Eaton Vance Growth Trust Series Totals Alabama Municipal Income Fund 52.1 Arizona Municipal Income Fund 77.6 Arkansas Municipal Income Fund 68.5 California Municipal Income Fund 171.6 Connecticut Municipal Income Fund 112.8 Georgia Municipal Income Fund 67.9 Kentucky Municipal Income Fund 51.3 Maryland Municipal Income Fund 75.1 Massachusetts Municipal Income Fund 192.6 Michigan Municipal Income Fund 42.0 Minnesota Municipal Income Fund 95.3 Missouri Municipal Income Fund 84.5 National Municipal Income Fund 4,571.3 Municipal Opportunities Fund 11.8 New Jersey Municipal Income Fund 201.0 New York Municipal Income Fund 311.9 North Carolina Municipal Income Fund 104.5 Ohio Municipal Income Fund 204.0 Oregon Municipal Income Fund 125.7 Pennsylvania Municipal Income Fund 248.4 Rhode Island Municipal Income Fund 36.2 South Carolina Municipal Income Fund 129.6 Tennessee Municipal Income Fund 49.0 Virginia Municipal Income Fund 112.1 Eaton Vance Municipals Trust Series Totals AMT-Free Limited Maturity Municipal Income Fund 66.8 Massachusetts Limited Maturity Municipal Income Fund 56.9 National Limited Maturity Municipal Income Fund 676.7 New Jersey Limited Maturity Municipal Income Fund 37.1 New York Limited Maturity Municipal Income Fund 88.2 Pennsylvania Limited Maturity Municipal Income Fund 58.7 Eaton Vance Investment Trust Series Totals High Yield Municipal Income Fund 609.8 Eaton Vance Tax-Advantaged Bond Strategies Short Term Fund 896.3 Eaton Vance Tax-Advantaged Bond Strategies Intermediate Term Fund 53.7 Eaton Vance Tax-Advantaged Bond Strategies Long Term Fund 3.0 Eaton Vance Municipals Trust II Series Totals Eaton Vance AMT-Free Municipal Income Fund 444.4 Eaton Vance Build America Bond Fund 42.7 Eaton Vance Parametric Structured Emerging Markets Fund 2,414.5 Eaton Vance Parametric Structured International Equity Fund 56.8 Eaton Vance Parametric Structured Commodity Strategy Fund 21.1 Eaton Vance Tax-Managed Global Dividend Income Fund 1,078.3 Eaton Vance Tax-Managed Mid-Cap Core Fund 50.0 Eaton Vance U.S. Government Money Market Fund 309.8 Eaton Vance Mutual Funds Trust Series Totals Eaton Vance Commodity Strategy Fund Eaton Vance Enhanced Equity Option Income Fund Eaton Vance Parametric Option Absolute Return Strategies Fund Eaton Vance Real Estate Fund Eaton Vance Risk-Managed Equity Option Income Fund Eaton Vance Small-Cap Value Fund Eaton Vance Special Investment Trust Series Totals Eaton Vance VT Floating-Rate Income Fund Eaton Vance VT Large-Cap Value Fund Eaton Vance Variable Trust Series Totals TOTALS *All non-SEC registered funds are excluded. Number of Funds
